Judgment of the County Court, Westchester County, rendered May 20, 1964, modified by directing that the sentence imposed is to be served concurrently, instead of consecutively, with a certain Connecticut sentence. As so modified, judgment affirmed. Respondent, in its brief, has consented to such modification. Order of the same court, dated July 27, 1967, denying, after a hearing, appellant’s application for coram nobis relief, affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.